DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In Paragraph 0037 the final sentence cooling struts are labeled 210 and should be labeled 208.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 15-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Goodman reference (US Patent No. 3,551,581).
5.	Regarding claim 1, the Goodman reference discloses:
a feeder cooling tube for thermal management (FIG. 2), further comprising:
an inner tube (30) arranged to define a path to flow a fluid through a length of the inner tube (FIG. 1), wherein the fluid is provided to remove heat (Column 1, lines 8-10);
an outer tube (22) arranged to enclose the inner tube which defines an area (FIG. 2);
one or more feeder cables (26) arranged between the inner tube (30) and the outer tube (22) (FIG. 2); and
a plurality of cooling struts (31), wherein each cooling strut of the plurality of cooling struts extends from a surface of the inner tube to a surface of the outer tube (FIG. 2).
6.	Regarding claim 2, the Goodman reference further discloses:
wherein each feeder cable (26) is arranged between a pair of cooling struts (31) of the plurality of cooling struts (FIG. 2), wherein the pair of cooling struts define a region to house a feeder cable of the one or more feeder cables (FIG. 2).
7.	Regarding claim 5, the Goodman reference further discloses:
a heat shield (10), wherein the heat shield is arranged on an outer surface of the outer tube that is opposite the surface of the plurality of cooling struts (FIG. 2).
8.	Regarding claim 15, the Goodman reference discloses:
a method for implementing thermal management (FIG. 2—using the apparatus of (FIG. 2)) further comprising:
arranging one or more feeder cables (26) between an inner tube (30) and an outer tube (22), wherein the inner tube defines a path for a fluid to flow through the inner tube (FIG. 1), wherein the outer tube encloses the inner tube (FIG. 2);
arranging a plurality of cooling struts (31) between the inner tube and the outer tube (FIG. 2); and
transferring heat from the one or more feeder cables through each of the plurality of cooling struts and to the fluid flowing in the inner tube (Column 1, lines 8-10).
9.	Regarding claim 16, the Goodman reference further discloses:
arranging each feeder cable between a pair of cooling struts, wherein the pair of cooling struts defines a region to house a feeder cable of the one or more feeder cables (FIG. 2).
10.	Regarding claim 19, the Goodman reference further discloses:
a heat shield (10), wherein the heat shield is arranged on an outer surface of the outer tube that is opposite the surface of the plurality of cooling struts (FIG. 2).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 3-4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman reference in view of the Watanabe reference (US Patent Publication No. 2009/0167078).
13.	Regarding claim 3, the Goodman reference fails to disclose:
wherein each feeder cable comprises a gap pad layer that is arranged on a surface of each of the feeder cable that encloses each of the feeder cables and provides a thermal interface between each of the feeder cables and the pair of cooling struts.
The Watanabe reference teaches it is conventional in the art of protection pipe for a vehicle conductor to provide as taught in (FIG. 4) wherein each feeder cable (31) comprises a gap pad layer (32) that is arranged on a surface of each of the feeder cable (31) that encloses each of the feeder cables (31) and provides a thermal interface [Paragraph 0046—insulating resin sheath—insulation is thermal property] between each of the feeder cables (31) and the pair of cooling struts (34).  Such configurations/structures would allow insulation [Paragraph 0046].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the tube of the Goodman reference, such that the tube further includes wherein each feeder cable comprises a gap pad layer that is arranged on a surface of each of the feeder cable that encloses each of the feeder cables and provides a 
thermal interface between each of the feeder cables and the pair of cooling struts, as clearly suggested and taught by the Watanabe reference, in order to allow insulation [Paragraph 0046].  14.	Regarding claim 4, the Goodman reference fails to disclose:
wherein the gap pad layer of each of the feeder cables provides a thermal interface to thermally couple a portion of the inner tube and a portion of the outer tube.
The Watanabe reference teaches it is conventional in the art of protection pipe for a vehicle conductor to provide as taught in (FIG. 4) wherein the gap pad layer (32) of each of the feeder cables (31) provides a thermal interface to thermally couple (insulating interfaces can be considered to thermally couple) a portion of the inner tube (21) and a portion of the outer tube (11).  Such configurations/structures would allow insulation [Paragraph 0046].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the tube of the Goodman reference, such that the tube further includes wherein the gap pad layer of each of the feeder cables provides a thermal interface to thermally couple a portion of the inner tube and a portion of the outer tube, as clearly suggested and taught by the Watanabe reference, in order to allow insulation [Paragraph 0046].  
15.	Regarding claim 17, the Goodman reference fails to disclose:
providing a gap pad layer on a surface of each of the feeder cables, wherein the gap pad layer encloses each of the feeder cables and provides a thermal interface between each of the feeder cables and the pair of cooling struts.
The Watanabe reference teaches it is conventional in the art of protection pipe for a vehicle conductor to provide as taught in (FIG. 4) wherein each feeder cable (31) comprises a gap pad layer (32) that is arranged on a surface of each of the feeder cable (31) that encloses each of the feeder cables (31) and provides a thermal interface [Paragraph 0046—insulating resin sheath—insulation is thermal property] between each of the feeder cables (31) and the pair of cooling struts (34).  Such configurations/structures would allow insulation [Paragraph 0046].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the tube of the Goodman reference, such that the tube further includes wherein each feeder cable comprises a gap pad layer that is arranged on a surface of each of the feeder cable that encloses each of the feeder cables and provides a thermal interface between each of the feeder cables and the pair of cooling struts, as clearly suggested and taught by the Watanabe reference, in order to allow insulation [Paragraph 0046].  
16.	Regarding claim 18, the Goodman reference fails to disclose:
wherein the gap pad layer of each of the feeder cables provides a thermal interface to thermally couple a portion of the inner tube and a portion of the outer tube.
The Watanabe reference teaches it is conventional in the art of protection pipe for a vehicle conductor to provide as taught in (FIG. 4) wherein the gap pad layer (32) of each of the feeder cables (31) provides a thermal interface to thermally couple (insulating interfaces can be considered to thermally couple) a portion of the inner tube (21) and a portion of the outer tube (11).  Such configurations/structures would allow insulation [Paragraph 0046].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the tube of the Goodman reference, such that the tube further includes wherein the gap pad layer of each of the feeder cables provides a thermal interface to thermally couple a portion of the inner tube and a portion of the outer tube, as clearly suggested and taught by the Watanabe reference, in order to allow insulation [Paragraph 0046].  
17.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman reference.
18.	Regarding claim 7, the Goodman reference further discloses:
wherein each of the plurality of cooling struts are arranged at an angle of a neighboring cooling strut (FIG. 2)
The Goodman reference discloses the invention as essentially claimed.  However, the Goodman reference fails to disclose the angle being a 60 degree angle.  
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a 60 degree angle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
19.	Claim(s) 8-9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman reference in view of the Rozman reference (US Patent Publication No. 2012/0098261).
20.	Regarding claim 8, the Goodman reference discloses:
a thermal management system (FIG. 2) comprising:
a cooling system (FIG. 2);
an inner tube (30) arranged to define a path to flow a fluid through a length of the inner tube (FIG. 1), wherein the fluid is provided to remove heat (Column 1, lines 8-10);
an outer tube (22) arranged to enclose the inner tube (30) which defines an area (FIG. 2);
one or more feeder cables (26) arranged between the inner tube (30) and the outer tube (22) (FIG. 2); and
a plurality of cooling struts (31), wherein each cooling strut of the plurality of cooling struts extends from a surface of the inner tube to a surface of the outer tube (FIG. 2).
The Goodman reference discloses the invention as essentially claimed.  However, the Goodman reference fails to disclose equipment, wherein the equipment comprises at least one of a motor or generator and an electrical system to provide power to operate the equipment.  
The Rozman reference teaches it is conventional in the art of power generation using a gas turbine engine to provide as taught in [Paragraph 0002] equipment, wherein the equipment comprises at least one of a motor [Paragraph 0002] or generator and an electrical system [Paragraph 0002—electrical generator system] to provide power to operate the equipment [Paragraph 0002—powers a variety of equipment including native equipment such as motors].  Such configurations/structures would allow powering by a prime mover [Paragraph 0002].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Goodman reference, such that the system further includes equipment, wherein the equipment comprises at least one of a motor or generator and an electrical system to provide power to operate the equipment, as clearly suggested and taught by the Rozman reference, in order to allow powering by a prime mover [Paragraph 0002].  
21.	Regarding claim 9, the Goodman reference further discloses:
wherein each feeder cable (26) is arranged between a pair of cooling struts (31) of the plurality of cooling struts (FIG. 2), wherein the pair of cooling struts define a region to house a feeder cable of the one or more feeder cables (FIG. 2).
22.	Regarding claim 12, the Goodman reference further discloses:
a heat shield (10), wherein the heat shield is arranged on an outer surface of the outer tube that is opposite the surface of the plurality of cooling struts (FIG. 2).
23.	Regarding claim 14, the Goodman reference further discloses:
wherein each of the plurality of cooling struts are arranged at an angle of a neighboring cooling strut.
The Goodman reference discloses the invention as essentially claimed.  However, the Goodman reference fails to disclose the angle being a 60 degree angle.  
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a 60 degree angle, since it has been held that discovering 
an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
24.	Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman reference in view of the Rozman reference and further in view of the Watanabe reference.  
25.	Regarding claim 10, the Goodman reference fails to disclose:
wherein each feeder cable comprises a gap pad layer that is arranged on a surface of each of the feeder cable that encloses each of the feeder cables and provides a thermal interface between each of the feeder cables and the pair of cooling struts.
The Watanabe reference teaches it is conventional in the art of protection pipe for a vehicle conductor to provide as taught in (FIG. 4) wherein each feeder cable (31) comprises a gap pad layer (32) that is arranged on a surface of each of the feeder cable (31) that encloses each of the feeder cables (31) and provides a thermal interface [Paragraph 0046—insulating resin sheath—insulation is thermal property] between each of the feeder cables (31) and the pair of cooling struts (34).  Such configurations/structures would allow insulation [Paragraph 0046].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the tube of the Goodman reference, such that the tube further includes wherein each feeder cable comprises a gap pad layer that is arranged on a surface of each of the feeder cable that encloses each of the feeder cables and provides a thermal interface between each of the feeder cables and the pair of cooling struts, as clearly suggested and taught by the Watanabe reference, in order to allow insulation [Paragraph 0046].  
26.	Regarding claim 11, the Goodman reference fails to disclose:
wherein the gap pad layer of each of the feeder cables provides a thermal interface to thermally couple a portion of the inner tube and a portion of the outer tube.
The Watanabe reference teaches it is conventional in the art of protection pipe for a vehicle conductor to provide as taught in (FIG. 4) wherein the gap pad layer (32) of each of the feeder cables (31) provides a thermal interface to thermally couple (insulating interfaces can be considered to thermally couple) a portion of the inner tube (21) and a portion of the outer tube (11).  Such configurations/structures would allow insulation [Paragraph 0046].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the tube of the Goodman reference, such that the tube further includes wherein the gap pad layer of each of the feeder cables provides a thermal interface to thermally couple a portion of the inner tube and a portion of the outer tube, as clearly suggested and taught by the Watanabe reference, in order to allow insulation [Paragraph 0046].  
Allowable Subject Matter
27.	Claim 6, 13, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747